Exhibit 10-56

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (“Agreement”) is entered into and made effective as of
December 21, 2007, by and between the City of Chicago (“City”) and Commonwealth
Edison Company, an Illinois corporation (“ComEd”; the City and ComEd are
referred to herein, collectively, as the “Parties” and, individually, as a
“Party”).

Recitals:

WHEREAS, the City and ComEd have certain disputes related to the provision by
ComEd of electric service in the City of Chicago; disputes related to payments
and obligations associated with such electric service, including in connection
with previous agreements between the City and ComEd; and certain additional
specific disputes referenced herein, all of which the Parties now wish to
resolve;

WHEREAS, the Parties recognize the value and importance of working together to
promote energy efficiency and helping businesses and consumers identify and use
energy efficient products and practices to conserve energy, save money, help
protect the environment, improve transmission and distribution system
reliability, decrease the need for new power generation, and reduce emissions;
and the Parties also recognize that consumer awareness and understanding are
essential conditions for effectively implementing energy conservation programs;
and

WHEREAS, in order to resolve these disputes and realize this goal, ComEd has
agreed to make certain payments to the City and in exchange for such payments
the City has agreed to release certain alleged claims, allow ComEd to defer or
substitute certain construction and related projects to which the City and ComEd
previously agreed, and take certain other actions as specified herein.

NOW THEREFORE, for good and valuable consideration, the legal sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound, hereby
agrees as follows:

Agreement:

1. Definitions. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to them in the Franchise (as hereinafter
defined).

“Average Residential Increase” means the percentage increase to the average
residential customer’s total electricity bill for “bundled” service provided by
ComEd, excluding any portion of such increase arising from or related to any
federal, state, municipal, county or other tax or similar amount enacted after
the date hereof, and before the application of any credits, other rate relief or
bill reductions provided directly or indirectly by ComEd or other third



--------------------------------------------------------------------------------

parties, provided, however, that if the ICC issues an order after the date
hereof that restricts ComEd’s rate increase in a rate case to less than 30% of
the rate increase originally requested by ComEd in such rate case, then the
Average Residential Increase for each subsequent rate case will be determined
based upon the figures that would have resulted had the ICC allowed 30% of the
rate increase that ComEd requested in such rate case.

“City Agency” means any of the Chicago Transit Authority, the Chicago Park
District, the City Colleges of Chicago or the Chicago Public Schools.

“ComEd Party” means any of ComEd’s agents, employees, attorneys, officers,
directors, shareholders, insurers, predecessors, successors, assigns,
subsidiaries or affiliates.

“Code” means the Chicago Municipal Code, as now or hereafter amended or
supplemented.

“CPI” means the Consumer Price Index for All Urban Consumers, U.S. City Average
(1982-84) (CPI-U) published by the United States Department of Labor, Bureau of
Labor Statistics. If the CPI is changed so that a base year other than 1982-84
is used, then the CPI shall be adjusted in accordance with the conversion factor
published by the Bureau of Labor Statistics. If the CPI is discontinued or
revised, the CPI used for purposes of this Agreement shall be adjusted or
replaced by the Parties in order to obtain substantially the same result as
would be obtained if the CPI had not been so discontinued or revised.

“CPI Increase” means the percentage increase between (1) the CPI in effect as of
January 1 of the test year used in the immediately preceding request to increase
distribution rates filed by ComEd, and (2) the CPI in effect as of December 31
of the year that is used as the test year in the current proposed rate increase
request by ComEd (and in the event a future test year is used, the CPI in effect
as of the last day of the year immediately preceding the year in which the
request to increase rates is filed by ComEd (such percentage increase then to be
increased by the projected percentage increase in the CPI as published by the
Congressional Budget Office for the year in which the request is filed and each
subsequent year through the future test year)).

“Franchise” means the “Ordinance and Agreement Between The City of Chicago and
Commonwealth Edison Company,” adopted December 11, 1991, and effective
January 1, 1992.

“ICC” means the Illinois Commerce Commission, or any successor agency.

“Settlement Agreement” means the “Settlement Agreement” executed by the City and
ComEd on May 19, 1999, as amended or supplemented.

“Termination Date” means February 15, 2012, unless extended pursuant to
Section 2(g).

“2007 Rate Case” means the rate case filed by ComEd in Docket 07-0566.

 

2



--------------------------------------------------------------------------------

2. Payments to the City.

(a) The Parties agree that a portion of the money paid by ComEd as set forth
below shall be utilized by the City to pursue residential efficiency assessments
and municipal building efficiency programs. Additional funds may, at the sole
discretion of the City, be utilized by the City to pursue other energy
efficiency programs as the City in its sole discretion may deem necessary, which
may include but shall not be limited to:

 

  (i) Building industry professionals’ efficiency workshops;

 

  (ii) Motor efficiency workshops;

 

  (iii) Industrial efficiency workshops;

 

  (iv) Weatherization assistance programs; and

 

  (v) Lighting exchange and give-away programs.

(b) The Parties agree that at least $100,000 per year of the money paid by ComEd
as set forth below constitutes reimbursement for the actual, out-of-pocket costs
of an independent engineer selected by the City to serve on the Replacement
Project Review Panel, as defined in the 2007 Project Deferral And Substitution
Agreement, attached hereto as Exhibit A.

(c) ComEd shall pay the following amounts to the City by the dates indicated,
subject to adjustment pursuant to other terms of this Agreement:

 

  (i) $23,000,000 no later than December 31, 2007;

 

  (ii) $18,000,000 no later than one (1) year after the date of the payment in
clause (i) above;

 

  (iii) $8,000,000 no later than two (2) years after the date of the payment in
clause (i) above;

 

  (iv) $3,000,000 no later than May 31, 2010;

 

  (v) $1,000,000 no later than three (3) years and two (2) months after the date
of the payment in clause (i) above; and

 

  (vi) $2,000,000 no later than February 15, 2012.

(d) ComEd will submit amounts due to the City hereunder via electronic funds
transfer or other means to a bank or financial institution designated in writing
by the City at least three (3) business days prior to the date

 

3



--------------------------------------------------------------------------------

of such payment. Each Party agrees to supply any and all information necessary
to provide for automatic electronic funds transfer and payment of such amounts
due to the City and/or perform such acts and deliver and execute such documents,
agreements and authorizations as may be necessary to assist in or accomplish
payment by such method. The City may direct ComEd to make payments directly to
third parties of any portion of the amount payable under Section 2(c) by
delivering to ComEd a letter of direction at least three (3) business days prior
to the date of any payment.

(e) Upon a failure by ComEd to make any payment under this Section 2 as required
above, the amount of such payment shall bear interest from its due date until
paid at an annual rate equal to the lesser of: (i) the prime rate in effect on
the applicable due date, as published from time to time in the Money Rate
section of the Wall Street Journal, plus 2%; or (ii) the maximum rate allowed by
law, provided, however, that if the failure of ComEd to make a payment is the
result of a good faith dispute by ComEd as to whether such amount is due and
owing, no interest shall be charged on such amount unless such amount was
improperly withheld by ComEd, in which case such amount shall bear interest at
the rate specified herein from the due date to the date of payment. No interest
shall accrue or be owed on any payment amount that is suspended pursuant to
Section 2(f) or deferred pursuant to Section 3(e)(A).

(f) Notwithstanding any other term in this Agreement, ComEd’s obligation to make
any payment set forth in this Section 2 shall be suspended on the date on which:

 

  (i) any law or statute is enacted that limits or reduces the rates that ComEd
may charge to its residential customers, including any law or statute that
prohibits or restricts ComEd’s ability to charge or pass through to residential
customers all costs incurred by ComEd to procure or deliver electricity for such
customers (a “Rate Freeze Law”);

 

  (ii) ComEd becomes the debtor in a federal bankruptcy proceeding; or

 

  (iii) ComEd provides a notice to the City that it has experienced a force
majeure event under the Franchise that has had a material adverse effect on the
operations or finances of ComEd that cannot be reasonably mitigated or resolved.

(g) If ComEd’s payment obligation is suspended pursuant to a condition listed in
Section 2(f) above, ComEd’s payment obligation shall be reinstated after the
date on which the condition ceases to be present and ComEd is capable of
resuming performance under this Agreement or the City and ComEd reasonably agree
that the condition is otherwise resolved, and the term of this

 

4



--------------------------------------------------------------------------------

Agreement shall automatically be extended for a time period equal to the
duration of the suspension with each remaining payment’s due date under
Section 2(c) extended by such time period. For purposes of this clause (g), a
Rate Freeze Law ceases to be present when such Rate Freeze Law is permanently
enjoined pursuant to a final, non-appealable order from a court of competent
jurisdiction, or is repealed.

(h) During any time period in which ComEd’s obligation to make payments is
suspended, obligations of the City under this Agreement arising during such time
period shall be suspended. Such obligations will be reinstated at the same time
as the ComEd’s payment obligation is reinstated pursuant to Section 2(g) above.

3. Power Procurement; Transmission and Distribution Rates.

(a) The City will maintain its current positions regarding (i) the ability of
ComEd to fully recover its costs of wholesale power and energy procured to serve
retail customers, including as approved by the ICC in Docket No. 05-0159 and
(ii) the transmission rate case filed by ComEd with the Federal Energy
Regulatory Commission (“FERC”) in FERC Docket No. EL07-41-000 (the dockets and
cases referenced in clauses (i) and (ii), together with any refiling, rehearing
or appeal of such cases, are referred to collectively as the “Pending Rate
Cases”), and consistent with the City’s current position, the City will not
oppose, contest or challenge any Pending Rate Case, or support any third party
in any opposition, contest or challenge thereto.

(b) The City will not oppose, contest or challenge, or support any third party
in any opposition, contest or challenge of (i) any procurement plan filed with
the ICC as such plan relates to ComEd’s ability to fully recover its costs of
wholesale power and energy, (ii) any order issued by the ICC relating to such
procurement plan as such order relates to ComEd’s ability to fully recover its
costs of wholesale power and energy, (iii) the results of any such procurement
plan as they relate to ComEd’s recovery of its wholesale power and energy costs,
including the prudency or reasonableness of such costs, or (iv) the
constitutionality or legal validity of Public Act 95-481 in a judicial
proceeding.

(c) In the event that further issues arise relating to the Pending Rate Cases or
any other ICC or FERC proceeding, including future rate cases, the City and
ComEd agree to meet and work in good faith to resolve those issues. Consistent
with these efforts, ComEd agrees to use all reasonable efforts, consistent with
applicable law, to preview to the City the basis for any substantive rate case
filing that ComEd intends to make with the ICC or FERC at least seven (7) days
before such filing, and the City and ComEd agree to use reasonable efforts to
address and attempt to resolve any perceived areas of disagreement prior to the
City intervening or appearing in any ICC or FERC proceeding related to such
filing.

 

5



--------------------------------------------------------------------------------

(d) If the City plans to sponsor or support testimony or positions that
challenge ComEd’s requested revenue requirement in any future ICC or FERC rate
case, it will notify ComEd in writing of such intention prior to filing any
testimony or publicly taking such position and will use all reasonable efforts
to so notify ComEd (i) fewer than seventy-five (75) days after ComEd makes its
initial filing or (ii) more than thirty (30) days before the date on which the
City’s testimony would be due to be filed, whichever is sooner. Further, the
City will use reasonable efforts to provide written notice to ComEd of its
intention to sponsor or support testimony or positions that challenge ComEd’s
requested revenue requirement in any such future ICC or FERC rate case at least
fifteen (15) days before doing so, describing in reasonable detail the basis for
its planned objection, and upon the request of either Party, the Parties will
promptly meet and discuss such objection. Additionally, the City will not
sponsor or support testimony or positions that challenge ComEd’s requested
revenue requirement in any such future ICC or FERC rate case if the Average
Residential Increase proposed by ComEd in any filing after the date hereof is
equal to or less than the CPI Increase. If the City violates this subparagraph
(d) of this Section 3, ComEd may assert that the City is in material breach of
this Agreement, the City shall not have any right to cure, and any further
disputes shall be governed by Section 17(j) of this Agreement.

(e) If the City believes that an Average Residential Increase proposed by ComEd
in any filing after the date hereof is greater than the CPI Increase, and the
City intends to oppose the proposed increase, the City will provide ComEd
written notice of its intention to object, contest or challenge such request no
later than (i) seventy-five (75) days following ComEd filing its proposed
increase, or (ii) fifteen (15) days prior to filing any such objection with the
applicable regulatory authority, whichever is sooner. Such notice will specify
that the City’s intention to object is based upon the City’s belief that the
Average Residential Increase would exceed the CPI Increase and will include a
reasonably detailed calculation and supporting documentation supporting such
objection. If, after receipt of such notice, ComEd believes that an Average
Residential Increase proposed by ComEd is less than or equal to the CPI
Increase, ComEd may provide the City a written explanation of ComEd’s position
and supporting documentation. If the City continues to object to, contest or
challenge such a ComEd request more than forty-five (45) days after receipt of
such explanation from ComEd, consistent with the terms of this Agreement, ComEd
may assert that the City is in material breach of this Agreement, and the City
shall not have any right to cure, and any further disputes shall be governed by
Section 17(j) of this Agreement. ComEd shall have no obligation to make any
payment that becomes due and owing during the periods set forth in this clause
(e) until (A) the City ceases to object to, contest or challenge such ComEd
proposed increase, as evidenced by a written acknowledgment from the City that
the Average Residential Increase proposed by ComEd does not exceed the CPI
Increase or (B) if ComEd has asserted a material breach, the date of a final,
non-appealable order

 

6



--------------------------------------------------------------------------------

that the City did not materially breach this Agreement. The City acknowledges
and agrees that the Average Residential Increase associated with the 2007 Rate
Case is less than the CPI Increase; provided, however, this acknowledgement does
not affect the City’s ability to question ComEd’s assumptions that impact
ComEd’s calculation of the Average Residential Increase in future rate cases.

(f) Consistent with Section 3(c) above, the City has reviewed the storm rider as
set forth in the 2007 Rate Case and the City will not oppose, contest or
challenge such rider or support any third party in any opposition, contest or
challenge to such rider.

(g) Within five (5) business days hereof, the City will dismiss with prejudice
all pending appeals or petitions for review and withdraw all arguments and
briefs relating to, and will not, after the date of this Agreement, object to,
contest, oppose, challenge or argue against, or encourage, support or cooperate
with any third party in contesting, opposing, challenging or arguing against,
the ICC Order in Docket No. 05-0597.

(h) Notwithstanding any provisions in this Agreement to the contrary, nothing in
this Agreement shall restrict the City from objecting to, contesting or
challenging in the appropriate forum, on any basis and in any manner (i) any
revenue requirement allocation, rate design or rider that (A) affects the
allocation of costs to ComEd’s various rate classes, or (B) is designed to be
revenue neutral to ComEd, other than the storm rider described in clause
(f) above, provided that the City may so object, contest or challenge only if
any such objection, contest or challenge would not reduce ComEd’s revenue
requirements and would be revenue neutral to ComEd if successful; and (ii) any
ComEd request to increase distribution or transmission rates that is filed after
the date hereof under which the Average Residential Increase is greater than the
CPI Increase.

(i) ComEd shall have no obligation to pay the amount set forth in
Section 2(c)(iv) if on or prior to May 31, 2010, any City Agency objects to,
contests or challenges, or supports a third party’s objection to, contest or
challenge of (i) any Pending Rate Case; (ii) any matter or item described in
Section 3(b)(i), (ii), (iii) or (iv); (iii) ComEd’s requested revenue
requirement in any ICC or FERC rate case if the Average Residential Increase
proposed by ComEd in any filing is equal to or less than the CPI Increase;
(iv) the storm rider described in Section 3(f) above; (v) the ICC Order in
Docket No. 05-0597 as it relates to Rider GCB; or (vi) any revenue requirement
allocation, rate design or rider that (A) affects the allocation of costs to
ComEd’s various rate classes, or (B) is designed to be revenue neutral to ComEd,
other than the storm rider described in clause (f) above, unless such objection
would not reduce ComEd’s revenue requirements and would be revenue neutral to
ComEd if successful.

 

7



--------------------------------------------------------------------------------

4. Release of Fines.

(a) The City releases and forever discharges ComEd and each ComEd Party from any
and all fines, penalties, claims, liabilities or similar charges whatsoever, in
law or in equity, in existence on the date hereof or occurring or arising, or
based on events occurring or arising, on or prior to the date of this Agreement,
associated with any violation or alleged violation by ComEd or any ComEd Party
of the Code, including (i) all alleged violations of sections 10-20-605,
10-28-040 or 10-28-070 of the Code (“Pole Placement Code Provisions”) and
(ii) all alleged violations arising from the citations, tickets, administrative
complaints or similar notices (collectively, the “Citations”) set forth on
Schedules 1 and 2. Notwithstanding the foregoing, this release does not release
ComEd from (x) any loss sustained by a third party to the extent such loss
arises from any alleged violation of the Code that was released under this
clause (a); (y) any final, unsatisfied, litigated judgment relating to any
Citation; and (z) any costs that the City incurs to abate any nuisance created
by ComEd’s actions.

(b) The City shall make reasonable efforts to send any Citations relating to
Pole Placement Code Provisions to ComEd at 7601 S. Lawndale, Chicago, IL 60652,
to the attention of Robb Wilkens, Regional Maintenance Coordinator, by FedEx or
other overnight delivery or to such other address as specified in writing to the
City by ComEd. In the event of any failure by the City to send Citations to such
address, ComEd will notify the City and the City will use reasonable efforts to
correct this administrative matter.

(c) The City and ComEd agree that they will cooperate and use reasonable efforts
to establish and maintain a consolidated court call to occur once a month as
agreed upon by the ComEd and the City with respect to processing all Citations
related to Pole Placement Code Provisions at the Department of Administrative
Hearings.

(d) The City and ComEd agree that they will cooperate and use reasonable efforts
to establish and maintain procedures to eliminate, to the extent practicable,
the issuance of any Citations related to Pole Placement Code Provisions.

5. Deferral or Substitution of Projects. The City and ComEd agree to execute and
deliver the 2007 Project Deferral And Substitution Agreement attached hereto as
Exhibit A, relating to the deferral or substitution of certain construction and
other related projects otherwise required by the Settlement Agreement.

6. Green Power Partnership. The City and ComEd agree to meet at least twice a
year to explore and develop a partnership to pursue programs in the areas of
energy efficiency and “green” power. Areas of potential partnership may include,
but are not limited to, the purchase of renewable energy certificates,
facilitating the siting and interconnection of renewable generation facilities,
and joint community education efforts. Nothing in this Section 6 obligates
either Party to fund any such programs.

 

8



--------------------------------------------------------------------------------

7. Energy Efficiency Partnership. ComEd agrees to provide energy efficiency
services to the City equivalent to 1700 hours of employee time for each of 2008,
2009, 2010 and 2011, to be staffed as reasonably agreed upon by ComEd and the
City. Energy efficiency services may include, but not be limited to, energy
audit programs and consultation regarding the City’s efforts to obtain
additional funds from governmental entities to support energy efficiency
programs.

8. Signage and Sponsorship. The City agrees to review in good faith any and all
proposals submitted by ComEd regarding signage on any City property and/or
sponsorship proposals related to any City events, with the goal of providing at
least $100,000 of signage and/or sponsorship opportunities (based on the City’s
standard rates for such opportunities) free of charge for calendar years 2008,
2009, 2010, and 2011. ComEd acknowledges and agrees that approval of any such
proposal submitted by ComEd will be subject to all applicable laws, regulations
and ordinances. Within thirty (30) days prior to the end of each calendar year
during the term of this Agreement, ComEd and City will meet and use reasonable
efforts to determine the extent to which such $100,000 has been utilized by
ComEd for signage and sponsorship opportunities during such year. If for any
reason ComEd has not utilized $400,000 prior to the date of ComEd’s final
payment under this Agreement, ComEd may reduce its final payment due under
Section 2(c) by an amount equal to the difference between $400,000 and the
amount utilized by ComEd during the term of this Agreement.

9. Release of Emergency Services Costs. The City releases and forever discharges
ComEd and each ComEd Party from any and all claims, damages, liabilities, costs
or expenses in existence on the date hereof or occurring or arising, or based on
events occurring or arising, on or prior to the Termination Date, associated
with emergency or other services provided by the City in connection with or
related to any outage, electrical fire or event or ComEd activity or work;
provided, however, that (a) this Section 9 shall not release any claim for
emergency services claimed against ComEd in excess of $750,000 arising from an
outage caused by a single event or incident or closely related and
contemporaneous events or incidents and (b) if the City believes that its claims
for emergency services for any calendar year after the date hereof are greater
than the claims for emergency services for the prior calendar year, then the
City and ComEd will negotiate in good faith the implications thereof.

10. Release of ArvinMeritor Claims. Consistent with terms of the consent decree
negotiated by the parties in the lawsuit captioned City of Chicago v.
ArvinMeritor, Inc., et al., No. 05-cv-05148 (N.D. Ill.) (the “ArvinMeritor
Litigation”), the City releases and covenants not to sue or to take any other
legal or administrative action against any ComEd Party related to the property
that is the subject matter of the lawsuit, including all laws, statutes,
regulations, ordinances, common law, claims and allegations in the ArvinMeritor
Litigation or that could have been alleged in the ArvinMeritor Litigation, any
claims pursuant to Sections 106 and 107(a) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607, Section 7003 of the
Resource Conservation and Recovery Act, any analogous State or City laws or
ordinances, and common law relating to the property that is the subject matter
of the ArvinMeritor Litigation. The City and ComEd agree that the value of this
release of claims is five hundred thousand dollars ($500,000.00) and such amount
is included in the payment to be made by ComEd under Section 2(c)(i).

 

9



--------------------------------------------------------------------------------

11. Payments for Dig-ins. The City will promptly pay ComEd for all costs,
expenses, damages and losses incurred by ComEd, including to its property and
any repair thereof, arising from the negligence of the City or its contractors,
representatives or agents in connection with any contact with ComEd lines,
cables or other property or facilities. If the City believes that ComEd’s claims
arising under the prior sentence for any calendar year after the date hereof are
greater than similar claims for the prior calendar year, then the City and ComEd
will negotiate in good faith the implications thereof.

12. Prepayment of Taxes on Dark Fiber. The City agrees that the amount to be
paid by ComEd under Section 2(c)(i) includes all taxes currently owing or to be
paid by ComEd with respect to revenues or income of ComEd for any period prior
to the Termination Date, related to ComEd’s dark fiber, including all taxes on
lease transactions related to the dark fiber, and ComEd shall have no obligation
to separately pay such tax(es). The City will not conduct any audit related to
or associated with such tax(es) until after the Termination Date, and then any
audit performed will be only with respect to periods after such date; provided,
however, the City may conduct an audit at any time relating to any period to the
extent the City reasonably believes or has reason to believe that fraud or
related conduct has occurred with respect to the taxes referenced in this
Section 12.

13. Prepayment of Taxes on Pole Attachment Revenues. The City agrees that the
amount to be paid by ComEd under Section 2(c)(i) includes all taxes currently
owing or to be paid by ComEd with respect to revenues or income of ComEd for any
period prior to the Termination Date, related to ComEd’s pole attachments with
third parties, including all taxes on lease transactions related to pole
attachments, and ComEd shall have no obligation to separately pay such tax(es).
The City will not conduct any audit related to or associated with such tax(es)
until after the Termination Date, and then any audit performed will be only with
respect to periods after such date, provided, however, the City may conduct an
audit at any time relating to any period to the extent the City reasonably
believes or has reason to believe that fraud or related conduct has occurred
with respect to the taxes referenced in this Section 13.

14. Relocation of Facilities. The City will use reasonable efforts to minimize
and mitigate ComEd’s costs associated with relocating its equipment in
connection with construction, maintenance or other activities by the City.
Within a reasonable period of time prior to any event or action that may require
such relocation, the City will use reasonable efforts to consult with ComEd and
to cooperate to identify and implement measures to minimize or mitigate ComEd’s
cost of such relocation.

15. Previous Agreements. Unless explicitly provided herein, the Franchise, all
Amendments to the Franchise and any other agreement between the Parties are not
affected by this Agreement and remain in full force and effect.

16. Termination.

(a) This Agreement shall terminate on the earlier to occur of the following:

 

  (i) The Termination Date;

 

10



--------------------------------------------------------------------------------

  (ii) If a Party is in material breach of this Agreement and has failed to cure
the breach within thirty (30) days following notice of such breach by the
non-breaching Party to the breaching Party, the date on which the non-breaching
notifies the breaching Party in writing that the Agreement is terminated; or

 

  (iii) The date on which the City provides the notice described in Section 3.4
of the Franchise.

(b) Upon termination, no Party shall have any further rights or obligations
hereunder, including any payment obligation under Section 2. Termination shall
not affect any releases given by a Party under Sections 4(a) and 10. Termination
shall not affect the release given in Section 9 of costs arising before the date
of this Agreement.

(c) The Parties agree that it is in their best interests to maintain open
communications and cooperate with each other as reasonably necessary in
connection with maintaining safe and reliable electric service to the City of
Chicago. In furtherance thereof, the Parties agree to continue to meet on a
periodic basis, or upon the reasonable request of the City or ComEd, and discuss
as appropriate matters related to the provision of such service. This clause
(c) shall survive the termination of this Agreement. The preceding sentence in
no way obligates either Party, or reflects either Party’s intention, to enter
into any additional agreement, including as to payment of any amount, effective
upon this Agreement’s termination.

17. Miscellaneous.

(a) Entire Agreement and Modification. This Agreement, together with all
exhibits, is intended to be the complete and integrated understanding, with
respect to the subject matter hereof, of all Parties. To be effective, any
modification or extension of this Agreement must be in writing and executed by
all Parties.

(b) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

(c) No Admission of Liability. Nothing in this Agreement shall constitute or be
construed to constitute an admission of liability by any Party with

 

11



--------------------------------------------------------------------------------

respect to any matter that is the subject of this Agreement. The Parties each
hereby acknowledge that they are executing this Agreement solely for the purpose
of effectuating a compromise of disputed claims. This Agreement shall not be
deemed to constitute an admission of fact or concession of liability by any of
the Parties. This Agreement is without prejudice or value as precedent, and
shall not be used in any proceeding or hearing, formal or informal, judicial or
non-judicial, to create, prove, or interpret the obligations under, or the terms
and conditions of any other agreement.

(d) Non-severability. If one or more of the provisions contained herein shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
then the remaining provisions of this Agreement shall terminate and no Party
shall have any further rights or obligations hereunder.

(e) Duplicate Originals. This Agreement may be executed in any number of
duplicate originals. A complete original of this Agreement shall be maintained
in the official records of each of the Parties.

(f) Counterparts. This Agreement may be executed in counterparts. This Agreement
shall become operative as soon as one counterpart hereof has been executed by
each party. The counterparts so executed shall constitute one Agreement
notwithstanding that the signatures of all Parties do not appear on the same
page.

(g) Cooperation; Other Instruments. The Parties agree to cooperate, and enter
into and execute such documents or instruments, as may be reasonably necessary
to effectuate the provisions and intent of this Agreement.

(h) Authority and Legality. Each Party signing this Agreement represents and
warrants that the person signing this Agreement on its behalf has the full
authority to bind that Party. Each Party signing this Agreement represents and
warrants that it has the legal capacity to enter into this Agreement and that it
intends to be legally bound thereby.

(i) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of or behalf of the Parties
hereto. The Parties acknowledge that: (a) they have read this Agreement;
(b) they have been represented in the negotiation and execution of this
Agreement by legal counsel of their own choice; (c) they understand the terms
and consequences of this Agreement and the releases it contains; (d) they are
fully aware of the legal and binding effect of this Agreement; (e) the
provisions of this Agreement are reasonable and in both Parties’ best interests;
and (f) the consideration being exchanged is of reasonably equivalent value.

 

12



--------------------------------------------------------------------------------

(j) Disputes and Dispute Resolution. Section 19 of the Settlement Agreement
shall govern any disputes arising out of this Agreement, notwithstanding
anything to the contrary in Section 8.8 of the Franchise.

(k) Interpretation. In this Agreement, unless a clear contrary intention
appears:

 

  (i) when a reference is made in this Agreement to a Section, such reference
shall be to a Section of this Agreement unless otherwise indicated.

 

  (ii) headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

  (iii) reference to any person includes such person’s successors and assigns
but, in the case of a Party, only if such successors and assigns are permitted
by this Agreement, and reference to a person in a particular capacity excludes
such person in any other capacity or individually;

 

  (iv) reference to any agreement (including this Agreement), document,
instrument or tariff means such agreement, document, instrument or tariff as
amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof;

 

  (v) reference to any laws, regulations or bills means such laws, regulations
or bills as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time, including, if applicable, rules and regulations
promulgated thereunder;

 

  (vi) “hereunder”, “hereof”, “herein”, “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof or thereof;

 

  (vii) whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”; and

 

  (viii) relative to the determination of any period of time, “from” means “from
and including”, “to” means “to but excluding” and “through” means “through and
including”.

 

13



--------------------------------------------------------------------------------

(l) Applicable Law. The Agreement shall be construed according to the laws of
the State of Illinois, without reference to conflict of law principles.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and this
Agreement shall be effective as of on the date first above written.

 

THE CITY OF CHICAGO

By:  

/s/ Mara S. Georges

Name:   Mara S. Georges Title:   Corporation Counsel By:  

/s/ Suzanne Malec-McKenna

Name:   Suzanne Malec-McKenna Title:   Commissioner of Environment COMMONWEALTH
EDISON COMPANY By:  

/s/ Frank M. Clark

Name:   Frank M. Clark Title:   Chief Executive Officer

 

15



--------------------------------------------------------------------------------

Exhibit A

2007 PROJECT DEFERRAL AND SUBSTITUTION AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of December 21, 2007 by and between
The City of Chicago (“City”) and Commonwealth Edison Company, an Illinois
corporation (“ComEd”; the City and ComEd are referred to herein, collectively,
as the “Parties” and, individually, as a “Party”).

Recitals:

WHEREAS, by ordinance adopted on May 12, 1999, the City Council authorized the
execution of a settlement agreement (as amended, the “Settlement Agreement”)
between the City and ComEd;

WHEREAS, the Settlement Agreement was executed by the City and ComEd on May 18,
1999;

WHEREAS, Section 2.1(g) of the Supplemental Agreement attached to the Franchise
Agreement (as defined below) required ComEd to convert its 4 kV circuits in the
City to 12 kV;

WHEREAS, Section 5 of the Settlement Agreement contained certain provisions
relating to ComEd’s commitment to upgrade and rebuild 250 MVA of 4 kV circuits
to 12 kV;

WHEREAS, the First Amendment to the Settlement Agreement (“First Amendment”)
dated July, 2002, revised Section 5 of the Settlement Agreement by providing
that the Commissioner of the Department of Environment (“Commissioner”) “may
agree that any portions of the 2002-2004 commitment of 130 MVA may also be
satisfied by other projects”;

WHEREAS, the substituted projects must be comparable to the 4 kV conversions in
their benefits to Chicago and cannot duplicate projects otherwise required by
any existing agreement between the City and ComEd;

WHEREAS, the Commissioner has determined that the projects described herein are
comparable to the 4 kV conversion projects in their benefits to Chicago and do
not duplicate projects that otherwise are required by an agreement with ComEd;

WHEREAS, the Commissioner desires to substitute all projects to convert 4 kV
circuits to 12 kV with projects identified herein;

WHEREAS, the First Amendment revised Schedule III to the Settlement Agreement to
permit the Dearborn and Plymouth Court TSS Projects to be rescheduled by the
Commissioner due to load growth and generating capacity; and



--------------------------------------------------------------------------------

WHEREAS, the Commissioner has determined that due to load growth and generating
capacity ComEd may reschedule such projects as described herein.

NOW THEREFORE, for good and valuable consideration, the legal sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound, hereby
agrees as follows:

Agreement:

1. Definitions. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to them in the Franchise.

“Franchise” means the Ordinance and Agreement between The City of Chicago and
Commonwealth Edison Company, adopted December 11, 1991 and effective January 1,
1992, as amended.

“Specified Agreement” means that Settlement Agreement, dated on or about the
date of this Agreement, between ComEd and the City relating to the settlement of
certain disputes between ComEd and the City.

“Supplemental Agreement” means the Supplemental Agreement Between the City of
Chicago and Commonwealth Edison Company attached to the Franchise, adopted
December 11, 1991 and effective January 1, 1992, as amended.

2. Replacement Project Review Panel; Substitute Projects.

(a) The City and ComEd agree to establish a Replacement Project Review Panel
(“RPRP”) to review the projects described on Appendix 1 and to undertake the
activities identified in Schedule A to this Agreement. The RPRP will be
comprised of the following 5 individuals: (1) 2 individuals appointed by the
City, (2) 2 individuals appointed by ComEd and (3) an independent engineering
consultant selected by the City. Each Party may at any time remove any
individual appointed by it and replace such individual with another individual
selected by such Party.

(b) ComEd and the City agree that the monthly progress meetings in effect as of
the date of this Agreement will continue and that once each calendar quarter the
RPRP will meet as part of such monthly progress meeting to review the substitute
projects described on Appendix 1, and as further described on Schedule A, to
review the performance of ComEd with respect to electrical distribution
reliability in the City.

(c) ComEd agrees to complete the projects described in Appendix 1, as prescribed
therein (which projects are in complete substitution for the 4 kV conversion
projects described in the Settlement Agreement and with respect to which ComEd
has no further obligation). ComEd will have no obligation to perform any work or
complete any project proposed by the RPRP (other than those projects described
in Appendix 1), unless agreed to by ComEd, and such agreement must be in writing
for projects that exceed $10,000 in cost.

 

2



--------------------------------------------------------------------------------

3. Project Deferral. The City agrees that ComEd may defer substantial completion
of (i) the Dearborn Project, as described in Schedule III to the First
Amendment, to December 31, 2011 and (ii) the Plymouth Court Project, as
described in Schedule III to the First Amendment, to December 31, 2011. In
connection with the Dearborn Project, ComEd agrees that any ductbank
construction or similar preparatory infrastructure for ComEd’s deferred
completion of the Dearborn Project that can be performed more economically as
part of the utility relocations associated with the CTA substation work in
progress as of the date hereof will be advanced, to the extent commercially
reasonable and as permitted by good utility practice, to minimize the disruption
of vehicular traffic in the downtown area and to facilitate prompt completion of
the Dearborn Project upon expiration of the deferral period described herein. In
connection with the Plymouth Court Project, ComEd agrees that it will select and
retain an independent civil/structural engineer to examine the foundation walls
of the substation and prepare a report containing the findings of that
examination and any recommended remedial measures necessary to reinforce the
structure as may be required by good utility practice. A copy of the engineer’s
report and recommendations will be provided concurrently to the City. ComEd
agrees that this examination will occur prior to March 30, 2008, and that any
reasonable remedial measures recommended by the engineer will be substantially
completed within a reasonable timeframe recommended by the engineer.

4. Other Agreements.

(a) For so long as ComEd is obligated to make any payment under Section 2 of the
Specified Agreement, ComEd will use commercially reasonable efforts to:
(1) maintain and follow in all material respects outage and other notification
protocols in place between the City and ComEd (subject to the right of the
Commissioner and ComEd to revise such protocols and the right of ComEd to revise
such protocols pursuant to good utility practice, for safety reasons or to
comply with applicable laws, regulations or ordinances); (2) conduct the
thermography program as described in Section 9 of the Settlement Agreement; and
(3) permit the City or its designee to conduct substation walkdowns during
reasonable hours and on prior notice, subject to ComEd’s safety protocols and
policies.

(b) The activities described in (a) above are not intended to modify any of
ComEd’s obligations pursuant to the Franchise Agreement or the Settlement
Agreement, except as set forth herein.

(c) This Agreement terminates on the Termination Date (as defined in the
Specified Agreement), provided, however, that no such termination shall affect
the project deferrals provided for in Section 3 hereof. Notwithstanding the
foregoing, the City and ComEd agree to continue to meet, after the Termination
Date, in good faith and on a regular basis, to review the reliability of the
electrical system in the City.

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Entire Agreement and Modification. This Agreement, together with all
exhibits, is intended to be the complete and integrated understanding, with
respect to the subject matter hereof, of all Parties. To be effective, any
modification or extension of this Agreement must be in writing and executed by
all Parties.

(b) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

(c) No Admission of Liability. Nothing in this Agreement shall constitute or be
construed to constitute an admission of liability by any Party with respect to
any matter that is the subject of this Agreement. The Parties each hereby
acknowledge that they are executing this Agreement solely for the purpose of
effectuating a compromise of disputed claims. This Agreement shall not be deemed
to constitute an admission of fact or concession of liability by either of the
Parties. This Agreement is without prejudice or value as precedent, and shall
not be used in any proceeding or hearing, formal or informal, judicial or
non-judicial, to create, prove, or interpret the obligations under, or the terms
and conditions of any other agreement.

(d) Severability. If one or more of the provisions contained herein shall for
any reason be held to be invalid, illegal or unenforceable in any respect, then
the remaining provisions of this Agreement shall terminate and no Party shall
have any further rights or obligations hereunder.

(e) Duplicate Originals. This Agreement may be executed in any number of
duplicate originals. A complete original of this Agreement shall be maintained
in the official records of each of the Parties.

(f) Counterparts. This Agreement may be executed in counterparts. This Agreement
shall become operative as soon as one counterpart hereof has been executed by
each party. The counterparts so executed shall constitute one Agreement
notwithstanding that the signatures of all Parties do not appear on the same
page.

(g) Cooperation; Other Instruments. The Parties agree to cooperate, and enter
into and execute such documents or instruments, as may be reasonably necessary
to effectuate the provisions and intent of this Agreement.

(h) Headings. Headings contained herein are for the purpose of organization only
and shall not constitute part of this Agreement.

(i) Authority and Legality. Each Party signing this Agreement represents and
warrants that the person signing this Agreement on its behalf has the full
authority to bind that Party. Each Party signing this Agreement represents and
warrants that it has the legal capacity to enter into this Agreement, that it
has read the Agreement, that it understands the Agreement and that it intends to
be legally bound thereby.

 

4



--------------------------------------------------------------------------------

(j) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of or behalf of the Parties
hereto. The Parties acknowledge that: (a) they have read this Agreement;
(b) they have been represented in the negotiation and execution of this
Agreement by legal counsel of their own choice; (c) they understand the terms
and consequences of this Agreement and the releases it contains; (d) they are
fully aware of the legal and binding effect of this Agreement; (e) the
provisions of this Agreement are reasonable and in both Parties’ best interests;
and (f) the consideration being exchanged is of reasonably equivalent value.

(k) Disputes and Dispute Resolution. Section 19 of the Settlement Agreement
shall govern any disputes arising out of this Agreement, notwithstanding
anything to the contrary in Section 8.8 of the Franchise.

(l) Applicable Law. The Agreement shall be construed according to the laws of
the State of Illinois, without reference to conflict of law principles.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

THE CITY OF CHICAGO By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

COMMONWEALTH EDISON COMPANY By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

Appendix 1

 

1. Conversion of Division Street Substation from 4kV to 12kV.

 

2. Airport Reliability Enhancement Projects consisting of the following:

 

  •  

Relocation of the O’Hare Airport 34 kV network tie point switch.

 

  •  

Upgrade insulation on 34 kV line 7831.

 

  •  

Installation of additional ALRS on 34 kV line 7831 to provide redundant source
feed to DCD180.

 

  •  

Installation of lightning arresters on distribution circuits supplying Midway
Airport.

 

  •  

Installation of additional feeder from the Ford City Substation to Midway
Airport.

 

3. Reliability Improvements to Underperforming Wards. The process for
identifying, assigning and tracking projects to effect these improvements is
contained in Schedule A, attached hereto.

 

4. Routine inspection of the 138 and 345 kV transmission circuits currently
crossing under the Chicago Skyway.

 

5. Replace oil circuit breakers at the following substations:

 

 

•

 

Two circuit breakers at 111th Street substation

 

  •  

Eight circuit breakers at South Chicago substation

 

  •  

Eleven circuit breakers at Grand Crossing substation

 

  •  

Five circuit breakers at Windsor substation

 

6. Periodic program of DGA testing and manhole inspections of 69 kV line 19211
and line 19212 transmission circuits in Chicago. The criteria for replacing a
cable length or joints is determined by the condition of the cable after a joint
failure:

 

  •  

If the cable ends have not sustained any mechanical or water damage and are
reusable as is or by using an extended or longer conductor connector, then only
the joint will be replaced. A moisture test is performed on each cable end to
ensure the integrity of each cable prior to splicing.

 

  •  

If the cable has sustained mechanical damage or fails the moisture test, then
one length of cable and two joints will be replaced. If both cable ends are
damaged two lengths of cable and three joints will be replaced.

 

  •  

Both lines L-19211 and L-19212 are a three-conductor (3/C), Low Pressure Fluid
Filled (LPFF) system. The 3/C system does not require insulated joints, and
therefore there are no Bakelite joints on these lines.



--------------------------------------------------------------------------------

Schedule A

The City and ComEd (through their respective members on the RPRP) will meet in
person quarterly to discuss the reliability of electric service in the City of
Chicago. The RPRP will establish the metrics for determining the underperforming
wards in the City and if improvements to the material condition of the system
are needed to improve their reliability, provided that neither ComEd nor the
City will be bound by actions of the RPRP unless agreed to in writing by both
parties. In those meetings, ComEd will use reasonable efforts to provide the
following information to the City and the engineer on the RPRP at least 24 hours
prior to the scheduled meeting:

 

  •  

SAIFI and CAIDI statistics on a 12-month rolling basis for the City as a whole
and for each of the 50 wards in the City of Chicago;

 

  •  

a report of all outages in the City of Chicago in the previous month (an outage
will be defined as lasting more than one minute in duration, consistent with the
definition utilized by the Illinois Commerce Commission);

 

  •  

monthly key performance indicators as determined by the Parties;

 

  •  

construction project status reports in a form agreed to by the Parties; and

 

  •  

any such other information reasonably requested by the City relating to
reliability of electric service in the City of Chicago.

As part of the quarterly meetings and in accordance with the process described
above, the City and ComEd will identify projects to be implemented in
underperforming wards in the City of Chicago. The following will be examined
when determining the material condition of the electrical distribution system in
the ward, but these events generally should not impact the decision regarding
whether such improvements are necessary:

 

  •  

Major events affecting at least 10% of the customers in the City of Chicago
within a 24-hour period.

 

  •  

Significant events that result in interruptions and are unrelated to persistent
material condition of the distribution system.

 

  •  

Planned outages.

 

  •  

Un-planned outages requested by the Fire Department, Police Department, the City
or PJM.

 

  •  

Outages caused by retail electric suppliers or other utilities.

 

  •  

Outages due to damage caused by third parties.

 

  •  

Intentional unscheduled outages.

The RPRP will identify projects necessary to address the material condition of
the distribution system to improve reliability in each underperforming ward
until such ward no longer is underperforming.

Notwithstanding any other provision in this Appendix or Schedule, ComEd will
have no obligation to perform any work or complete any project unless agreed to
in writing by ComEd.



--------------------------------------------------------------------------------

SCHEDULE 1

 

Docket No.    Citation No.   

Violation Address

   Violation Date    Hearing Date    T000049140    1011-22 W Irving Park   
10/19/07    12/17/07    T000049141    1038-1102 W Irving Park    10/19/07   
12/17/07    T000049144    945 W Dakin (Alley)    10/19/07    12/17/07   
T000049225    5545-46 W Addison    10/04/07    12/19/07    T000049301    ?? W
Addison    10/04/07    12/19/07 07DT007232    T000049745    1456-69 N State St
   10/22/07    12/17/07    T000049877    6550-52 N Kedzie Ave    11/13/07   
12/24/07    T000057886    649-54 S Oakley Blvd    11/01/07    12/17/07
07DT006131    T000058282    1600 W Hubbard    09/18/07    01/07/08 07DT006132   
T000058283    1602 W Hubbard    09/18/07    01/07/08 07DT006133    T000058284   
1604 W Hubbard    09/18/07    01/07/08    T000059725    3015-17 E 129th St   
11/02/07    12/17/07 07DT006149    T000064605    1601-21 S Indiana    09/21/07
   01/07/08 07DT006919    T000066465    4457 S Marshfield    10/10/07   
12/17/07 07DT007343    T000067060    2864 W 21st St    10/23/07    12/17/07   
T000067114    2637 S Calumet Ave    10/30/07    12/19/07    T000087010   
321-421 N Harrison    10/18/07    12/24/07    T000087013    900-1000 W Harrison
   10/19/07    12/24/07 07DT007035    T000087080    1327-55 S Michigan   
10/22/07    12/17/07    T000087214    65 E Balboa Ave    11/10/07    12/24/07
07DT006718    T000087579    1720 S Michigan    10/11/07    12/17/07 07DT006883
   T000087596    484 W Harrison    10/18/07    12/17/07 07DT006884    T000087599
   735-45 S Wells    10/16/07    12/17/07 07DT007034    T000087600    833 W
Madison    10/19/07    12/17/07    T000087685    600 S Halstead    11/06/07   
12/24/07

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 04/19/07   83   07DT002359   T0000050630   1   1              
03/30/07   77   07DT002163   T00002163     1     1           05/26/06   78  
06DT003668   T000033567   1   1               05/30/06   78   06DT003667  
T000033568   1   1               06/01/06   78   06DT003671   T000033572   1   1
              06/02/06   78   06DT003669   T000033573   1   1              
07/12/06   78   06DT003670   T000033574   1   1               05/02/07   75  
07DT002757   T000035792   1   1               05/25/06   75   06DT003831  
T000038531   1   1               06/05/06   75   06DT003833   T000038532   1   1
              06/13/06   75   06DT003829   T000038536   1   1              
07/27/06   75   06DT005332   T000038550   1   1               08/22/06   16  
06DT006077   T000039404   1   1               09/12/06   16   06DT006664  
T000039425   1   1               09/02/06   16   06DT006700   T000039464   1   1
              09/15/06   16   06DT006702   T000039467   1   1              
07/28/06   43   06DT005286   T000039479   1   1               08/17/06   43  
06DT005929   T000039499   1   1               12/27/06   83   07DT000298  
T000039586   1   1               01/27/07   72   07DT000755   T000039590   1    
            01/12/07   43   07DT000833   T000039596   1   1              
10/09/06   83   06DT005480   T000039958   1   1               08/09/06   83  
06DT005600   T000039959   1   1               08/09/06   83   07DT005600  
T000039959   1   1               08/25/06   83   06DT006104   T000039973   1   1
              08/28/06   64   06DT006116   T000039992   1   1              
09/08/06   64   06DT006523   T000039998   1   1               09/12/06   64  
06DT006419   T000039999   1   1               09/14/06   64   06DT006792  
T000040000   1   1               08/14/06   78   06DT005998   T000040180   1   1
              08/14/06   78   06DT005996   T000040181   1   1              
08/14/06   78   06DT005994   T000040184   1   1               08/16/06   78  
06DT004992   T000040187   1   1               06/12/07   51   07DT003521  
T000040472   1                 08/02/06   41   06DT005461   T000041290   1   1  
            06/20/06   77   06DT004728   T000041643   1                 06/27/06
  37   06DT004541   T000041763   1   1               06/27/06   37   06DT004544
  T000041766   1   1               06/26/06   78   06DT004742   T000041986   1  
1               07/10/06   78   06DT004740   T000041989   1   1              
07/10/06   78   06DT004741   T000041990   1   1               07/26/06   43  
06DT005469   T000042096   1   1               07/26/06   43   06DT005271  
T000042097   1   1               06/23/06   67   06DT004735   T000042272        
1   1         06/05/06   78   06DT003663   T000042354   1   1              
06/12/06   78   06DT003662   T000042362   1   1               06/13/06   78  
06DT003661   T000042364   1   1               07/05/06   83   06DT004476  
T000042383   1   1               07/06/06   83   06DT004485   T000042385   1   1
              07/13/06   83   06DT004881   T000042389   1   1              
07/14/06   83   06DT004774   T000042390   1   1               07/24/06   83  
06DT005300   T000042395   1   1               07/26/06   83   06DT005301  
T000042396   1   1               07/21/06   64   06DT005350   T000042592   1   1
             

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 07/24/06   34   06DT005485   T000042612   1   1               07/24/06
  78   06DT005379   T000042663   1   1               09/19/06   59   06DT006937
  T000042866   1   1               07/31/06   69   06DT005390   T000043070   1  
              07/31/06   69   06DT005389   T000043072   1                
08/17/06   72   06DT005846   T000043101         1           09/15/06   72  
06DT006760   T000043129         1           09/18/06   72   06DT006865  
T000043141         1           06/13/06   51   06DT003828   T000043242   1      
          06/13/06   51   06DT003827   T000043243   1                 09/14/06  
54   06DT006726   T000043381   1   1               09/14/06   54   06DT006727  
T000043382   1                 09/18/06   54   06DT006725   T000043387   1   1  
            09/18/06   54   06DT006724   T000043388   1                 10/31/06
  75   06DT007682   T000043500   1   1               07/26/06   54   06DT005201
  T000043504   1   1               08/14/06   54   06DT005669   T000043508   1  
1               08/10/06   54   06DT005668   T000043509   1   1              
08/25/06   54   06DT006492   T000043513   1   1               08/25/06   54  
06DT006493   T000043514   1                 08/31/06   54   06DT006491  
T000043518   1                 09/06/06   54   06DT006560   T000043519   1   1  
            09/06/06   54   06DT006559   T000043520   1   1              
07/24/06   72   06DT005189   T000043634         1           08/02/06   72  
06DT005491   T000043647         1           08/30/06   72   06DT006233  
T000043710         1           09/06/06   72   06DT006526   T000043718     1    
1           07/10/06   29   06DT005082   T000043782     1     1          
10/03/06   64   06DT007135   T000044112   1   1               10/03/06   64  
06DT007136   T000044113   1   1               06/26/06   78   06DT004588  
T000044159   1   1               06/26/06   78   06DT004743   T000044160   1   1
              06/27/06   78   06DT004744   T000044162   1   1              
06/27/06   78   06DT004579   T000044164   1   1               07/26/06   66  
06DT005440   T000044192   1                 07/20/06   54   06DT005267  
T000044221   1   1               08/11/06   52   06DT006163   T000044226   1   1
              08/11/06   52   06DT006162   T000044228   1   1              
08/29/06   52   06DT006487   T000044234   1   1               08/31/06   52  
06DT006485   T000044236   1                 09/14/06   52   06DT006735  
T000044242   1   1               09/14/06   52   06DT006736   T000044243   1   1
              07/31/06   20   06DT005444   T000044287   1     1            
07/31/06   20   06DT005443   T000044288       1             09/07/06   58  
06DT006451   T000046012               1     09/12/06   43   06DT006415  
T000046131   1   1               08/11/06   43   06DT006414   T000046132   1   1
              09/18/06   43   06DT006783   T000046144   1   1              
10/04/06   34   06DT007436   T000046206   1   1               10/06/06   67  
06DT007273   T000046281         1   1         10/06/06   67   06DT007272  
T000046282     1               10/11/06   67   06DT007434   T000046283         1
  1         10/01/06   67   06DT007433   T000046284     1               09/26/06
  62   06DT007016   T000046353                 1  

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 10/06/06   39   06DT007419   T000046381   1                 10/24/06  
62   06DT007548   T000046460                 1   12/06/06   16   06DT007592  
T000046484   1   1               10/25/06   16   06DT007393   T000046486   1   1
              10/25/06   16   06DT007593   T000046486   1   1              
11/01/06   16   06DT007931   T000046499   1   1               10/12/06   43  
06DT007435   T000046501   1   1               07/14/06   30   06DT005256  
T000046532   1   1               08/07/06   30   06DT005569   T000046559   1   1
              07/21/06   58   06DT005408   T000046609   1                
08/02/06   58   06DT005608   T000046615   1                 08/01/06   77  
06DT005609   T000046702   1                 08/11/06   77   06DT005805  
T000046718   1   1               08/15/06   77   06DT005888   T000046722   1   1
              08/22/06   77   06DT006371   T000046724     1       1        
08/21/06   77   06DT006372   T000046725     1       1         08/18/06   43  
06DT006003   T000046878   1   1               09/27/06   83   06DT006960  
T000047045   1   1               09/27/06   83   06DT007128   T000047046   1   1
              10/12/06   83   06DT007288   T000047077   1   1              
11/16/06   83   06DT008291   T000047093   1   1               11/21/06   83  
06DT008473   T000047098   1   1               11/29/06   83   06DT008518  
T000047099   1   1               11/07/06   64   06DT007911   T000047193   1   1
              12/13/06   58   06DT007989   T000047218   1                
10/20/06   58   06DT007990   T000047219   1                 10/24/06   46  
06DT007779   T000047230                 1   11/01/06   43   06DT007718  
T000047351   1   1               11/08/06   43   06DT007920   T000047358   1   1
              11/14/06   43   06DT008094   T000047363   1   1              
10/30/06   77   06DT008130   T000047383   1   1               01/22/07   43  
07DT000725   T000047395     1       1         11/16/06   37   06DT008432  
T000047526   1   1               11/28/06   37   06DT008658   T000047541   1   1
              01/22/07   72   06DT007810   T000047721           2        
10/25/05   72   06DT007662   T000047947           1         10/25/06   72  
06DT007661   T000047948           1         09/27/06   52   06DT007475  
T000047982   1   1               09/27/06   52   06DT007477   T000047983   1    
            12/04/06   52   06DT007353   T000047989   1   1              
10/12/06   52   06DT007354   T000047990   1   1               10/06/06   54  
06DT007482   T000048040   1   1               10/04/06   46   06DT007464  
T000048051                 1   06/29/07   67   07DT004134   T000049023   1      
    1       06/29/07   67   07DT004135   T000049025   1           1      
09/14/07   62   07DT006079   T000049080   1                 09/20/07   62  
07DT006299   T000049084   1                 07/11/07   43   07DT004232  
T000049561   1   1               07/17/07   43   07DT004403   T000049567   1   1
              06/26/07   58   07DT004099   T000049616   1                
02/23/07   58   07DT001483   T000050116   1                 04/06/07   58  
07DT002588   T000050125   1                 03/29/07   77   07DT002162  
T000050142     1       1         12/14/06   37   07DT000207   T000050327   1   1
             

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 12/14/06   32   07DT000206   T000050328   1   1               12/15/06
  37   07DT000209   T000050330   1   1               03/14/07   83   07DT001578
  T000050412     1               04/02/07   83   07DT002022   T000050420   1   1
              01/09/07   77   07DT001176   T000050426   1   1              
03/15/07   16   07DT001850   T000050433   1   1               03/29/07   16  
07DT002198   T000050435   1   1               04/03/07   16   07DT002199  
T000050436   1   1               04/09/07   16   07DT002197   T000050438   1   1
              04/20/07   16   07DT005456   T000050440   1   1              
04/20/07   16   07DT002456   T000050440   1   1               04/23/07   16  
07DT002518   T000050441   1   1               04/30/07   16   07DT002519  
T000050443   1   1               05/10/07   16   07DT003052   T000050447   1   1
              03/26/07   72   07DT001796   T000050471   1                
04/18/07   41   07DT002417   T000050495   1   1               03/28/07   72  
07DT001880   T000050503   1                 04/03/07   72   07DT002008  
T000050512   1                 04/25/07   64   07DT002363   T000050563   1   1  
            04/26/07   64   07DT002501   T000050564   1   1              
04/27/07   64   07DT002499   T000050566   1   1               04/27/07   64  
07DT002500   T000050567   1   1               04/30/07   64   07DT002498  
T000050570   1   1               04/12/07   43   07DT002250   T000050578   1   1
              04/19/07   43   07DT002348   T000050581   1   1              
05/02/07   43   07DT002621   T000050592   1   1               04/18/07   72  
07DT002285   T000050604   1                 05/01/07   83   07DT002627  
T000050635   1   1               05/02/07   83   07DT002626   T000050638     1  
            05/07/07   83   07DT002589   T000050639   1   1              
05/11/07   83   07DT003046   T000050641     1               05/14/07   83  
07DT003044   T000050642   1   1               05/16/07   83   07DT003045  
T000050643     1               05/1807   83   07DT003001   T000050644   1   1  
            05/18/07   83   07DT003000   T000050645   1   1                  
07DT003002   T000050647   1   1               05/22/07   83   07DT003002  
T000050647   1   1               05/23/07   83   07DT003128   T000050648   1   1
              05/31/07   83   07DT003336   T000050649   1   1              
06/01/07   83   07DT003337   T000050650   1   1               03/16/07   47  
07DT001535   T000050661   1                 02/02/07   62   07DT000908  
T000050726   1   1               01/08/07   37   07DT000702   T000050818   1   1
              12/14/06   62   07DT000342   T000050861               1    
12/18/06   62   07DT000155   T000050863               1     11/14/06   16  
06DT008332   T000050929   1   1               11/14/06   16   06DT008331  
T000050930   1   1               11/27/06   16   06DT008562   T000050946   1   1
              12/12/06   64   07DT000010   T000050965   1   1              
12/14/06   64   07DT000317   T000050967   1   1               12/27/06   64  
07DT000297   T000050969   1   1               01/04/07   64   07DT000515  
T000050971   1   1               12/06/06   41   06DT008859   T000050977   1   1
              12/27/06   41   07DT000299   T000050984   1   1                  
                   

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 10/30/06   43   07DT000629   T000050986   1   1               12/07/06
  16   07DT000020   T000051024   1   1               12/26/06   16   07DT000456
  T000051065   1   1               12/28/06   16   07DT000457   T000051067   1  
1               03/26/07   34   07DT002025   T000051113   1   1              
04/09/07   84   07DT002349   T000051121   1   1               01/12/07   16  
07DT000887   T000051134   1   1               01/12/07   16   07DT000886  
T000051135   1   1               01/08/07   41   07DT000914   T000051136   1   1
              01/23/07   16   07DT000916   T000051142   1   1              
01/30/07   16   07DT000918   T000051146   1   1               01/24/07    
07DT000832   T000051151   1   1               01/29/07   64   07DT000975  
T000051152   1   1               01/19/07   64   07DT000976   T000051153   1   1
              01/26/07   64   07DT000974   T000051154   1   1              
02/02/07   64   07DT0001056   T000051158   1   1               02/01/07   64  
07DT001057   T000051160   1   1               01/26/07   64   07DT001058  
T000051161   1   1               03/09/07   64   07DT001493   T000051169   1   1
              03/09/07   64   07DT001492   T000051170   1   1              
03/23/07   64   07DT001807   T000051174   1   1               01/25/07   37  
07DT000967   T000051176   1   1               06/14/07   23   07DT003745  
T000051554   1   1               08/10/07   10   07DT005908   T000051576   1   1
              09/07/07   10   07DT005907   T000051578   1   1              
08/14/07   10   07DT005909   T000051580   1   1               08/17/07   10  
07DT0053912   T000051582   1   1               08/17/07   10   07DT005982  
T000051585   1   1               07/09/07   59   07DT004158   T000051614   1   1
              05/22/07   20   07DT003263   T000051627       1            
06/21/07   20   07DT003917   T000051646       1             05/15/07   58  
07DT003087   T000051971   1                 06/27/07   43   07DT003900  
T000052075   1   1               06/20/07   56   07DT004069   T000052078   1   1
              10/01/07   58   07DT005085   T000052203   1                
08/07/07   58   07DT005083   T000052205   1                 08/16/07   58  
07DT005264   T000052219   1                 07/31/07   10   07DT004783  
T000052249   1   1               04/05/07   43   07DT002237   T000052347   1   1
              04/09/07   43   07DT002236   T000052348   1   1              
04/24/07   62   07DT002678   T000052373   1                 05/31/07   62  
07DT003426   T000052445   1       1           05/22/07   16   07DT003349  
T000052505   1   1               05/30/07   16   07DT003340   T000052510   1   1
              06/01/07   16   07DT003451   T000052513   1   1              
06/06/07   16   07DT003452   T000052515   1   1               08/08/07   16  
07DT003659   T000052523   1   1               05/22/07   39   07DT003172  
T000052537         1           05/30/07   64   07DT003344   T000052578   1   1  
            07/11/07   64   07DT004397   T000052596   1   1              
07/16/07   64   07DT004398   T000052598   1   1               07/17/07   64  
07DT004399   T000052600   1   1               06/15/07   83   07DT003609  
T000052607     1               06/22/07   83   07DT003810   T000052612   1   1  
           

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 06/27/07   83   07DT003897   T000052613   1   1               07/24/07
  83   07DT004665   T000052620   1   1               07/26/07   83   07DT004666
  T000052622   1   1               08/16/07   62   07DT005099   T000052733   1  
1               07/13/07   67   07DT004186   T000052783   1                
09/06/07   58   07DT006073   T000052815         1           09/18/07   16  
07DT006047   T000052824   1                 09/14/07   58   07DT0060464  
T000052825   1                 01/19/07   76   07DT000990   T000052851   1      
          05/04/07   67   07DT002796   T000052939   1   1               05/11/07
  67   07DT002925   T000052942   1   1               04/30/07   41   07DT002477
  T000053000   1   1               05/16/07   41   07DT003050   T000053049   1  
1               05/14/07   37   07DT002996   T000053077   1   1              
05/14/07   37   07DT002995   T000053080   1   1               05/14/07   37  
07DT002997   T000053083   1   1               05/23/07   37   07DT003110  
T000053084   1   1               04/23/07   37   07DT003113   T000053085   1   1
              04/30/07   37   07DT003112   T000053086   1   1              
04/25/07   37   07DT003111   T000053087   1   1               06/04/07   37  
07DT003365   T000053094   1   1               06/05/07   37   07DT003369  
T000053095   1   1               06/05/07   37   07DT003370   T000053096   1   1
              06/01/07   37   07DT003366   T000053097   1   1              
05/31/07   37   07DT003367   T000053099   1   1               05/31/07   37  
07DT003368   T000053100   1   1               05/05/07   46   07DT002861  
T000053106   1             1     05/08/07   46   07DT002847   T000053111   1    
        1     05/31/07   46   07DT003584   T000053135   1               1  
05/18/07   46   07DT002985   T000053227   1             1     05/1707   75  
07DT003187   T000053299   1   1               06/07/07   72   07DT003509  
T000053344   1                 06/14/07   41   07DT003556   T000053399   1   1  
            08/31/06   54   06DT006490   T000053517   1   1              
01/06/07   22   07DT000475   T000053582   2                 11/08/06   72  
06DT007946   T000053963         1           12/11/06   16   07DT000957  
T000054158   1       1           04/12/07   46   07DT00267   T000054428   1    
        1     04/24/07   46   07DT002559   T000054452   1             1    
05/03/07   41   07DT002862   T000054468   1             1     05/26/07   22  
07DT003569   T000054477   1                 12/20/06   66   07DT000400  
T000054505   1                 03/20/07   75   07DT001872   T000054526   1   1  
            05/07/07   54   07DT002777   T000054567   1   1              
05/04/07   54   07DT002773   T000054568   1   1               03/19/07   75  
07DT001853   T000054598         1           09/05/07   46   07DT005780  
T000054702   1               1   09/06/07   46   07DT005782   T000054707   1    
          1   04/04/07   75   07DT002111   T000054754   1   1              
04/10/07   75   07DT002210   T000054760   1   1               04/07/07   75  
07DT002423   T000054774   1   1               04/17/07   75   07DT002424  
T000054775   1   1               05/03/07   77   07DT002799   T000054808     1  
  1           05/18/07   77   07DT002898   T000054818     1     1          

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 05/24/07   77   07DT003180   T000054823     1     1           05/02/07
  20   07DT002746   T000054834       1             05/1807   20   07DT003236  
T000054848       1             05/24/07   66   07DT003266   T000054864   1      
          05/25/07   66   07DT003387   T000054865   1                 05/25/07  
66   07DT00040A   T000054867   1                 11/30/06   46   06DT008793  
T000054902               1     12/01/06   46   06DT008755   T000054904          
    1     12/14/06   46   07DT000273   T000054919               1     11/17/06  
46   06DT008552   T000054931                 1   11/20/06   46   06DT008480  
T000054933                 1   04/11/07   66   07DT002225   T000055191   1      
1           04/30/07   66   07DT002724   T000055200   1                 03/09/07
  54   07DT001607   T000055265   1                 02/06/07   43   07DT000830  
T000055279   1   1               01/29/07   16   07DT001064   T000055291   1   1
              08/10/06   64   06DT0039981   T00005596   1   1              
06/08/07   37   07DT003629   T000057402   1   1               06/13/07   37  
07DT003665   T000057405   1   1               06/14/07   37   07DT003667  
T000057409   1   1               06/15/07   37   07DT003664   T000057410   1   1
              06/15/07   37   07DT003666   T000057411   1   1              
06/15/107   37   07DT003663   T000057412   1   1               06/20/07   37  
07DT003668   T000057413   1   1               06/20/07   37   07DT003669  
T000057414   1   1               06/27/07   37   07DT004176   T000057419   1   1
              06/27/07   37   07DT004175   T000057421   1   1              
06/25/07   72   07DT003904   T000057452   1                 07/02/07   72  
07DT004182   T000057459   1                 06/25/07   72   07DT004180  
T000057461   1                 08/08/07   64   07DT004828   T000057514   1   1  
            08/24/07   64   07DT005874   T000057517   1   1              
09/07/07   64   07DT005875   T000057522   1   1               09/05/07   37  
07DT005961   T000057568   1   1               09/12/07   37   07DT005959  
T000057574   1   1               09/11/07   37   07DT005960   T000057575   1   1
              09/25/07   83   07DT006369   T000057703   1   1              
10/02/07   83   07DT006503   T000057706   1   1               09/14/07   37  
07DT006123   T000057728   1   1               09/17/07   37   07DT006122  
T000057731   1   1               09/18/07   37   07DT006119   T000057732   1   1
              09/18/07   37   07DT006120   T000057733   1   1              
09/18/07   37   07DT006121   T000057734   1   1               09/21/07   37  
07DT006497   T000057738   1   1               09/21/07   37   07DT006405  
T000057740   1   1               09/21/07   37   07DT006404   T000057741   1   1
              09/21/07   37   07DT006402   T000057742   1   1              
09/24/07   37   07DT006403   T000057744   1   1               09/17/07   41  
07DT006141   T000057754   1   1               09/18/07   41   07DT006028  
T000057761   1   1               09/21/07   41   07DT006332   T000057771   1   1
              09/27/07   41   07DT006453   T000057776   1   1              
10/03/07   41   07DT006700   T000057783   1   1               05/31/06   20  
06DT003824   T000057987   1     1            

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 06/25/07   16   07DT003966   T000057988   1   1               07/02/07
  37   07DT004172   T000058006   1   1               07/02/07   37   07DT004173
  T000058007   1   1               07/02/07   37   07DT004174   T000058008   1  
1               07/24/07   37   07DT004591   T000058015   1   1              
07/24/07   37   07DT004590   T000058016   1   1               07/05/07   37  
07DT004589   T000058017   1   1               08/15/07   43   07DT005252  
T000058058   1   1               08/24/07   72   07DT005391   T000058125   1    
            09/07/07   34   07DT005853   T000058159   1   1              
09/12/07   34   07DT006022   T000058166   1   1               09/04/07   83  
07DT005686   T000058185     1               09/13/07   83   07DT006128  
T000058190   1   1               09/19/07   83   07DT006346   T000058196   1   1
              09/12/07   16   07DT006338   T000058220   1   1              
09/18/07   16   07DT006337   T000058224   1   1               09/12/07   41  
07DT006036   T000058259   1   1               09/14/07   64   07DT006130  
T000058277   1   1               09/14/07   64   07DT006129   T000058279   1   1
              09/27/07   64   07DT006501   T000058291   1   1              
10/01/07   64   07DT006502   T000058293   1   1               08/24/07   59  
07DT006094   T000060160   1   1               07/27/07   46   07DT004840  
T000064332   1               1   07/27/07   46   07DT004841   T000064333   1    
          1   08/03/07   46   07DT004843   T000064349   1               1  
08/03/07   46   07DT004842   T000064350   1               1   07/20/07   46  
07DT004548   T000064387   1               1   07/07/07   22   07DT004245  
T00006443   2                 09/25/07   46   07DT006433   T000064614   1      
        1   09/17/07   46   07DT006185   T000064655   1               1  
09/18/07   46   07DT006383   T000064661   1               1   09/19/07   46  
07DT006176   T000064669   1               1   09/10/07   46   07DT005791  
T000064679   1               1   09/11/07   46   07DT005938   T000064688   1    
          1   09/12/07   46   07DT005947   T000064692   1               1  
09/13/07   46   07DT006172   T000064695   1               1   09/04/07   46  
07DT005803   T000064772   1               1   08/15/07   46   07DT005137  
T000064831   1               1   07/16/07   46   07DT004320   T000064958   1    
          1   06/05/07   46   07DT003585   T000065054   1               1  
06/07/07   46   07DT003582   T000065061   1               1   07/05/07   46  
07DT004256   T000065065   1               1   07/09/07   46   07DT004255  
T000065068   1               1   06/11/07   29   07DT003735   T000066211   1    
  1           06/29/07   66   07DT004028   T000066245   1                
06/27/07   54   07DT004005   T000066266   1   1               06/29/07   54  
07DT004010   T000066272   1   1               07/10/07   54   07DT004386  
T000066275   1   1               07/16/07   54   07DT004387   T000066276   1   1
              07/19/07   54   07DT004462   T000066277   1   1              
07/27/07   20   07DT004652   T000066313       1             10/10/07   54  
07DT006795   T000066529   1   1               10/10/07   54   07DT006842  
T000066530   1   1               10/17/07   54   07DT006912   T000066536   1   1
             

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

DATE OF
TICKET

  INSPECTOR   DOCKET
NUMBER   TICKET
NUMBER   10-28-40
(Building
upon
Public
Ways)   10-20-605
(Barricade of
Street
Openings and
Obstructions).   10-28-070
(Storage
of Goods
on Public
Way)   10-20-160
(Tearing
Up
Public
Ways)   10-8-360
(Injury to
Public
Sidewalk
or
Driveway)   10-20-155
(Pavement
Restoration)   10-28-281.2
(Prohibited
uses of
traffic and
curb lanes)   10-28-281.5
(Obstruction
of Public
Place)   10-20-150
(Permit -
Fees -
Issuance) 10/17/07   54   07DT006911   T000066537   1                 10/18/07  
54   07DT006913   T000066538   1   1               08/13/07   66   07DT005447  
T000066874   1                 07/18/07   75   07DT004481   T000066884   1   1  
            09/06/07   66   07DT006012   T000066963   1                 09/19/07
  54   07DT006281   T000066982   1   1               09/19/07   54   07DT006282
  T000066992   1   1               09/19/07   54   07DT006283   T000066993   1  
              09/28/07   54   07DT006649   T000066997   1   1              
09/28/07   54   07DT006650   T000066998   1                 09/28/07   54  
07DT006651   T000066999   1   1                       393   313   7   30   5   0
  12   29   0